Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the third division of this court in Consolidated Sewing Machine Co., Inc. v. United States, 37 Cust. Ct. 314, Abstract 60179. The conclusion therein, and the judgment issued pursuant thereto, was to the effect that the protest had been *527prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U. S. C. § 2636 (d).)
A stipulation of submission, úpon which the matter is now before me, establishes cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for reappraisement of the sewing machines, the electric motors, and the carrying cases in question, and that such statutory value for each class of articles is as set forth in schedule “A” attached hereto and made a part hereof, and I so hold. Judgment will be rendered accordingly.